Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kilcoin et al (US Pat No. 8,716,006 B2 publish 05/06/2014; hereinafter Kilcoin) in view of Trutnau et al (DE10222334A1 published 12/04/2003; hereinafter Trutnau).
Regarding claim 1, Kilcoin teaches a disposable cartridge for use in combination with a diagnostic assay system (rotating valve can be removed and disposed. A fresh rotating valve with the same or unique fluids is then inserted into the detection device - column 6 lines 32-34) and 

	each rotor defining a plurality of ports in fluid communication with at least one of the assay chambers of a rotor (a plurality of fluid paths for connecting the reservoirs and chambers to external ports - column 1 line 55)
the ports of the first rotor (reservoir insert 101 – Figs. 1A and 1B) capable of being rotated into alignment with the barrel port of the syringe barrel (Referring to Figs. 8A-8B the reservoir insert 101 is positioned such that port 3 is in-line with the syringe molding - column 5 line 39-40) 
at least one auxiliary processing device  (heater 111 – column 3 line 62) disposed in fluid communication with one of the assay chambers (heater is capable of heating the fluids contained in the reservoirs 103 – column 3 lines 62-63) of the first rotor (reservoir insert – Kilcoin Figs. 6A-6G), the auxiliary processing device (heater 111 - Kilcoin column 3 line 62) performing an interim step (heater is capable of heating the fluids contained in the reservoirs 103 - Kilcoin column 3 lines 62-63) in a process of identifying an attribute of the assay fluid (chip is in communication with a detection device – Kilcoin column 3 line 29)
at least one reaction chamber disposed in fluid communication with one of the assay chambers of the first rotor (reservoir insert – Kilcoin Figs. 6A-6G) and configured to identify the attribute of the assay fluid (chip is in communication with a detection device such as a bench-
However, Kilcoin does not teach a plurality of rotors or a transfer channel connecting two rotors.
Trutnau teaches a plurality of rotors defining a first and second rotor (a flow analysis system with two rotatable 6-port valves - paragraph 8 and Fig. 2) in fluid communication (connecting lines 13 and 14 – Fig. 2). Trutnau (paragraph 7) also teaches that it would be advantageous to use a dual 6-port valve configuration to prevent pressure fluctuations when samples are introduced into measuring cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the single rotor cartridge, taught by Kilcoin, with the two 6-port valve configuration in fluid communication, taught by Trutnau, to create a dual rotor cartridge to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Kilcoin and Trutnau teach rotating valves and the modifications is a simple duplication of parts. 
Kilcoin, modified by Trutnau, teaches and that the ports of the second rotor (reservoir insert – Kilcoin Figs. 6A-6G) capable of being selectively rotated (drive mechanism 110 rotates the reservoir insert 101 while the cartridge body 102 remains stationary – Kilcoin column 3 lines 59-61) into alignment with at least one of the ports of the first rotor (Trutnau Fig. 2 teaches two valves capable of aligning and Kilcoin teaches a plurality of fluid paths for connecting the reservoirs and chambers to external ports – column 1 line 55). 

wherein the assay fluids flow:
(i) bi-directionally into and out of the assay chambers of one of the first and second rotors by displacement of the syringe plunger (Kilcoin, modified by Trutnau, teaches a plunger capable of pushing and drawing fluids from one rotor to another rotor via connecting lines) (the plunger is capable of pushing and drawing fluids - Kilcoin column 4 lines 59-64; two valves are connected by connecting lines 13 and 14 Trutnau Fig. 2)
(ii) from the first to the second rotors through a transfer channel (two valves are connected by connecting lines 13 and 14 – Trutnau Fig. 2) disposed between the first and second rotors (Kilcoin, modified by Trutnau teaches two rotating valves capable of aligning and a channel connecting the two valves - Trutnau Fig. 2), and
(iii) into the auxiliary processing device and reaction chamber (a plurality of fluid paths for connecting the reservoirs and chambers to external ports – Kilcoin column 1 line 55) from the assay chambers of one of the second rotors (reservoir inserts - Kilcoin Figs. 6A-6G) to identify the requisite attribute of the assay fluid (chip is in communication with a detection device such as a bench-top or portable detection device to indicate the presence of target biological probes in any sample – Kilcoin column 3 lines 29-31) (Kilcoin, modified by Trutnau, teaches that assay fluid is capable of flowing from one of the two reservoir inserts into a chamber in the other reservoir insert, and flow from a chamber in the other reservoir insert into an analysis device).

Regarding claim 3, Kilcoin, modified by Trutnau, teaches the disposable cartridge of claim 1, wherein a transfer channel (connecting lines 13 and 14 – Trutnau Fig. 2) connects the first rotor and the second rotor.
However, Kilcoin, modified by Trutnau, does not teach wherein the transfer channel comprises a shape configured to facilitate the assay fluid flow.
Trutnau teaches a shape configured to facilitate the assay fluid flow (connecting lines 13 and 14 are capillaries or tubes – paragraph 16) (tubes are inherently circular shapes). Trutnau also teaches that it would be advantageous to capillaries or tubes in the valve configuration to prevent pressure fluctuations when samples are introduced into measuring cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the transfer channel, as taught by Kilcoin as modified by Trutnau, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Kilcoin and Trutnau teach rotating valves and the modifications is a simple change in shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47.
Regarding claim 4, Kilcoin, modified by Trutnau, teaches the disposable cartridge of claim 1, wherein at least one of the ports of the first rotor is aligned with at least of the ports of 
Regarding claim 5, Kilcoin, modified by Trutnau, teaches the disposable cartridge of claim 1, wherein the first and second rotors are juxtaposed and the rotational axes are parallel (Trutnau Fig. 2 teaches two rotating valves next to each other and having parallel axes of rotation).
Regarding claim 6, Kilcoin, modified by Trutnau, teaches the disposable cartridge of claim 1, wherein the first and second rotors are tandem such that the axis of the syringe plunger intersects both rotors (two reservoir inserts, with syringe ports and plungers, can be in the orientation where the syringe ports are aligned 180° apart (Kilcoin Fig. 1A-1B and Trutnau Fig. 2); thus the axis of the syringe plunger intersects both rotors).
Regarding claim 8, Kilcoin, modified by Trutnau, teaches the disposable cartridge of claim 1 wherein the first and second rotors are back-to-back such that a barrel port of a first syringe barrel injects an assay fluid into a first rotor and a barrel port of a second syringe barrel aspirates assay fluid from the second rotor (Kilcoin, modified by Trutnau teaches two connected reservoir inserts, in which both have plungers capable of injecting a liquid and gas) (reservoir insert 101 is capable of containing a plurality of fluids in the various reservoirs 103 – Kilcoin column 3 lines 36-37)(flow analysis systems, e.g. B. liquid or gas chromatographs – Trutnau paragraph 2).
[AltContent: textbox (a plane defined by rotational axes of the first and second rotors)][AltContent: textbox (axis of syringe plungers )][AltContent: textbox (acute angle )][AltContent: arrow][AltContent: arrow][AltContent: arrow]Regarding claim 9, Kilcoin, modified by Trutnau, teaches the disposable cartridge of claim 6, wherein the axis of the syringe plunger defines an acute angle relative to a plane (“acute angle” is interpreted as an angle less than 90°) defined by the rotational axes of the first and second rotors (Kilcoin, modified by Trutnau, is capable of the claimed configuration; see Kilcoin Fig.7B modified by Trutnau).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kilcoin and Trutnau as applied to claim 1 above, and further in view of Gundelfinger (US Patent No. 4,068,528 A published 01/17/1978).
Regarding claim 7, Kilcoin, modified by Trutnau, teaches the disposable cartridge of claim 1 with two rotators.
However, Kilcoin, modified by Trutnau, does not teach that the first and second rotors are stacked such that the rotational axes are coaxial.
Gundelfinger teaches a stacked rotating valve mechanism in which the parts are coaxial (Gundelfinger Figs. 10 and 11). It would be advantageous to use a stacked rotor design in a high pressure system to decrease sample loss and increase signal quality (Gundelfinger column 1 lines 33-53).

Response to Arguments
Point 1: Applicant’s argument that “the teachings of Trutnau are antithetical and detrimental to the teachings set forth in Kilcoin inasmuch as Kilcoin reference requires a bi-directional flow fluid to move the assay fluids from one chamber to another in each of the first and second rotors” is unpersuasive. 
	The examiner points out that the dual rotor configuration of Trutnau does not teach away from the bi-directional flow rotor of Kilcoin. Trutnau does not teach any one-way valves or other flow restrictions in the connecting lines 13 and 14 that would prevent bidirectional flow; therefore, the examiner maintains that Trutnau teaches a dual valve configuration and flow pass that is capable of allowing bi-directional flow. It would have been obvious to modify the single rotor configuration, as taught by Kilcoin, with dual valve configuration and flow pass, taught by Trutnau, to prevent pressure fluctuations when samples are introduced into measuring cells.   
Although “Trutnau does not anticipate or contemplate the need for bi-directional flow inasmuch as the rotary valves 3 and 6 merely shuttle fluid from one valve 3 to another valve 6 and do not incorporate chambers for collection and admixture of the sample fluid”, Trutnau In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Point 2: Applicant argues “Furthermore, Trutnau does not disclose, teach, or suggest that transfer channel comprises a shape configured to facilitate the assay fluid flow between the first rotor and the second rotor as recited in amended claim 3” and is found unpersuasive.
The examiner points out that the limitation “transfer channel comprises a shape configured to facilitate the assay fluid flow” is interpreted under BRI as a channel with a shape capable of conducting assay flow. Trutnau teaches connecting lines 13 and 14 are capable of conducting assay flow and are capillaries or tubes. Tubes by definition are inherently circular shapes; therefore, Trutnau teaches the claim limitations.
Point 3: Applicant argues “Gundelfinger is cited by the Examiner with regard to certain elements recited in dependent claim 7 and does not cure the shortcomings of the combination of Kilcoin and Trutnau. The Applicant submits that the prior art of record, taken alone or in combination, fails to disclose, teach, or suggest each element recited in amended claim 1” and found is unpersuasive.
The examiner finds the applicant’s argument to be incomplete because the applicant does not clearly point out the limitations (“certain elements recited in dependent claim 7”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the side-by-side dual rotor configuration, as taught by Kilcoin modified by Trutnau, with a coaxial configuration, taught by Gundelfinger, to decrease sample loss and increase signal quality in a high pressure system. One of ordinary skill would have expected that this rearrangement of parts modification could have been performed with a reasonable expectation of success because Kilcoin, Trutnau, and Gundelfinger all teach rotating valves for analyzers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson, can be reached at telephone number 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1796  

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796